Ii




                                                                                                    FILED
                                          UNITED STATES DISTRICT COURT                                MAR 3 a 2011
                                          FOR THE DISTRICT OF COLUMBIA                         Clerk US 01 .
                                                                                              CourtS for U.e ~~ctr/t &t Bankruptcy
                                                                                                                    c of ColumbIa
            Charmane Smith,                        )
                                                   )
                           Plaintiff,              )
                                                   )
                   v.                              )
                                                   )
                                                           Civil Action No.      11 0643
                                                   )
            United States of America, et at.,      )
                                                   )
                            Defendants.            )




                                                MEMORANDUM OPINION

                   This matter is before the Court on its initial review of plaintiff s pro se complaint and

            application to proceed in forma pauperis. The application will be granted and the case will

            be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). Under that statute, the Court is required to

            dismiss a case "at any time" it determines that the complaint is frivolous, malicious, fails to state

            a claim upon which relief can be granted or seeks monetary relief from an immune defendant.

                   Plaintiff is a resident of Memphis, Tennessee, suing the United States and the U.S.

            District Court for the Western District of Tennessee for alleged constitutional and civil rights

            violations, "personal injury," and breach of contract. Compl. at 2. She seeks $3 billion in

            monetary damages. Id. at 8. Plaintiff claims that defendants "conspired to impede, delay, hinder,

            sabotage, invalidate, frustrate, weaken, & obstruct lawsuit claims [she] filed[,]" apparently by

            dismissing cases in which she provided assistance to federal inmates. See Compl. at 3-5.

            Plaintiff also claims that defendants "illegally, unlawfully, & unconstitutionally seized [her]

            vehicle, impounded it, & sold it, under false pretense and with unlawful intimidation .... " Id. at

            3.



     ~f j
•



           Plaintiff s claim against the Western District of Tennessee based on the dismissal of cases

    and her breach of contract claim lack "arguable bas[ es] in law and fact," and, thus, are subject to

    dismissal as frivolous. Brandon v. District a/Columbia Bd. of Parole, 734 F.2d 56, 59 (D.C.

    Cir. 1984). Furthermore, judges are absolutely immune from lawsuits predicated, as here, on

    their official acts. Forrester v. White, 484 U.S. 219, 225 (1988); Stump v. Sparkman, 435 U.S.

    349,355-57 (1978); Sindram v. Suda, 986 F.2d 1459,1460 (D.C. Cir. 1993).

           As for the conversion claim based on the alleged seizure and sale of plaintiff s vehicle, a

    claim for monetary damages against the United States is cognizable under the Federal Tort

    Claims Act ("FTCA"), 28 U.S.C. §§ 2671 et seq. Such a claim is maintainable, however, only

    after the plaintiff has exhausted her administrative remedies by "first present[ing] the claim to the

    appropriate Federal agency .... " 28 U.S.C. § 2675. This exhaustion requirement is

    jurisdictional. See GAF Corp. v. United States, 818 F.2d 901,917-20 (D.C. Cir. 1987); Jackson

    v. United States, 730 F.2d 808, 809 (D.C. Cir. 1984); Stokes v.   us. Postal Service, 937 F. Supp.
    11,14 (D.D.C. 1996). Plaintiff has not indicated that she exhausted her administrative remedies

    under the FTCA. Therefore, the Court will dismiss the complaint in its entirety. See

    Abdurrahman v. Engstrom, 168 Fed.Appx. 445, 445 (D.C. Cir. 2005) (per curiam) ("[T]he

    district court properly dismissed case [based on unexhausted FTC A claim] for lack of subject

    matter jurisdiction."). A separate Order of dismissal accompanies this Memorandum Opinion.




                                                         ~J~
                                                  Unitei'States District Judge
    Date: March   V~2011


                                                     2